[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This matter comes before the Court on an application for rehearing of the court's award of counsel fees for the defense of an appeal brought by Defendant Vincent P. McCarthy.
The Court by its memorandum of decision dated September 11, 1996 awarded the Plaintiff the sum of $1,800.00 payable six months therefrom for the defense on the appeal. CT Page 6088
Defendant moved for re-hearing and on January 31, 1997 the Court heard the motion. The evidence presented showed that the Plaintiff Donna M. McCarthy represented her financial situation very differently in the bankruptcy proceedings from that in her financial affidavit filed with this Court. However, the affidavits were filed several months apart and after consideration of all the elements of § 46b-82 and comparison of the affidavits and arguments of counsel, the court is not persuaded that the sum of $1,800.00 is unreasonable in light of the total financial positions of the parties. However, the affidavits do reflect a change in the necessity to make the funds available within 6 months.
Accordingly, the sum of $1,800.00 as an award of counsel fees is affirmed. However, the term for payment is modified and defendant is ordered to pay said sum by December 31, 1997.
KOCAY, J.